DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bostrom et al. (WO2004/074050).
	With respect to claim 1, Bostrom et al. disclose a side airbag comprising: a bracket (20, 21; 30) coupled to a side portion of a seat (Figs 3-4; 9); a housing (16 and 17; 46) having an opening formed at one side of the housing and an internal housing space connected to the opening (shown in the opened state in Figs 5 and 10), wherein the bracket is connected to the housing along an edge of the housing (Fig 4 and 9); a cover (18; Figs-10) formed integrally with the housing at a portion of the housing covering the opening and having a tear line (23, 49) formed along an edge of the cover (Figs 3, 5, 9); and a cushion (15; 45) housed in the internal housing space of the housing and configured to inflate and deploy outwardly through the opening of the housing when a gas is supplied to the cushion (Figs 5 and 10), wherein the cover is configured to be torn away along the tear line and removed from the opening by an inflation force of the cushion when the gas is supplied to the cushion (last paragraph on page 8 and lines 5-15 on page 14).
	With respect to claim 2, wherein the cover is connected to an inner circumferential surface of the opening by a hinge (19) and configured to open outwardly when the cushion is deployed.
With respect to claim 4, wherein the tear line is concavely formed on an inner surface of the cover and has an inner groove formed along the edge of the cover (Fig 7).
With respect to claim 11, further comprising: an auxiliary bracket (42) located in the internal housing space and connected to the side portion of the seat; and a gas supply unit (41) configured to supply the gas to the cushion, wherein the cushion and gas supply unit are connected to the auxiliary bracket (Fig 9).
	With respect to claim 12, wherein when the cushion is deployed, the cushion applies the inflation force toward the cover while being supported by the auxiliary bracket (Fig 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bostrom et al. in view of Hayashi (USPub 2009/0127838).
	With respect to claim 3, Bostrom et al. disclose the claimed invention as discussed above as well as a tear line formed at the edge of the cover but do not disclose wherein the tear line is concavely formed on an outer surface of the cover and has an outer groove formed along the edge of the cover. Hayashi, however, disclose an outer groove (4a) formed concavely on an outer surface of the cover; an inner groove (4b) formed concavely on an inner surface of the cover, and a connection unit (portion between grooves 4a and 4b in Figs 1a-1c) formed between the outer groove and the inner groove and connecting the edge of the cover to the inner surface of the opening, wherein the connection unit is configured to be torn off by the inflation force of the cushion when the cushion is deployed.  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Bostrom et al. in view of the teachings of Hayashi to have a tear line as discussed above to further control the force required to tear through the cover.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        2/23/2022